Sadfley, J.
These two causes involve similar questions, and are therefore heard and considered together. They were certified to this court for its decision by an order of the district court of the First judicial district, pursuant to an act of the tenth legislative assembly, entitled “An act supplementary to chapter two of title six (nine) of the Revised Statutes of Wyoming, relating to courts,” approved March 9, 1888. This act provided, in substance, that, where an important or difficult question arises before a district court, the judge of said court may cause the same to be reserved and sent to the supreme court for its decision. While the order of the district court in these causes certifies that there are difficult and important questions involved, it failed to state what those questions are. We conceive it to be indispensable to any action by this court that the question which is conceived to be difficult or important should be specially stated by the district court, and without such statements this court has no power to consider any questions which may arise in the case. It is therefore the opinion of the court that there is nothing before them on which the court may act; and for this reason the causes are ordered to be strickeu from the docket, and the clerk of this court is ordered to transmit the papers and files of the causes to the clerk of the district court.